267 F.3d 1167 (9th Cir. 2001)
HOWARD WILLIAM FLOWERS, Petitioner-Appellant,v.KAY WALTER, Respondent-Appellee.
No. 99-35552
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 25, 2001

1
Before: Harry Pregerson and Dorothy W. Nelson, Circuit Judges, and Lawrence K. Karlton, District Judge.1

ORDER

2
The per curiam opinion filed on February 9, 2001, published at 239 F.3d 1096, is hereby WITHDRAWN.



Notes:


1
 The Honorable Lawrence K. Karlton, Senior United States District Judge for the Eastern District of California, sitting by designation.